DETAILED ACTION
Claims 1-20 are amended. Claims 1-20 are pending.
Claim Objections
Claims 1 and 10-20 are objected to because of the following informalities:
As per claims 1 and 12, the limitation “wherein for every two pixel units with different distances to the pixel driver” should be “wherein for every two pixel units with different distances from the pixel driver”.
As per claim 10, the limitation “That display module according to claim 1” should be “The display module according to claim 1”.
As per claim 11, the limitation “a weight occupying the main pixel area of the plurality of pixel unit is a, and a weight occupying the sub-pixel area of the plurality of pixel units is b, wherein a value range of the weight a is 0<a<1, and wherein a value range of the weight b=1-a; a maximum value of the weight a of the main pixel area is c, and the minimum value of the weight b of the sub-pixel area is 1-c” should be 
“a weight occupying the main pixel area of the plurality of pixel units is a, and a weight occupying the sub-pixel area of the plurality of pixel units is b, wherein a value range of the weight a is 0<a<1, and wherein a value range of the weight b=1-a; a maximum value of the weight a of the main pixel area is c, and a minimum value of the weight b of the sub-pixel area is 1-c”.
As per claim 12, all the limitations recited in claim 12 need to be indented in order to properly outline the limitations in the claim.

As per claims 13-20, the limitation “The display module according to claim 12” should be “The display device according to claim 12”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160055807) in view of Kim (US 20160197104).
As per claims 1 and 12, Lee discloses a (display device comprising a) display module (Abstract; Fig. 1, #1000; [0038]) (wherein the display module (#1000) comprises) comprising:
a display panel (#100) with a display area (i.e., display area comprising pixel groups PG) and an installation area (i.e., installation area comprising gate driver 300; [0039]-[0041]), wherein the installation area (i.e., installation area comprising gate driver 300) is located at a side of the display area (i.e., display area comprising pixel groups PG);

a pixel driver (#300) arranged in the installation area (i.e., installation area comprising gate driver 300) and electrically connected with the plurality of pixel units (#PG), set to drive a main pixel (#PX3) and a sub-pixel (#PX1) in the plurality of pixel units (#PG; [0041]; [0045]);
wherein (Fig. 2 discloses) as distances of the plurality of pixel units (#PG) from the pixel driver (#300) increase, sizes of the main pixel area (i.e., main pixel area comprising pixel PX3) of the plurality of pixel units (#PG) increase and sizes of the sub-pixel area (i.e., sub-pixel area comprising pixel PX1) of the plurality of pixel units (#PG) decrease.
However, Lee does not teach for every two pixel units with different distances to the pixel driver, a size of a main pixel area of a pixel unit in the two pixel units is larger than a size of a main pixel area of another pixel unit in the two pixel units, and a size of a sub-pixel area of the pixel unit is less than a size of a sub-pixel area of the another pixel unit, wherein the another pixel unit is closer to the pixel driver than the pixel unit.
Kim teaches for every two pixel units (Fig. 12, i.e., two pixel units of B1-B2 and W1-W2) with different distances to the pixel driver (#400), a size of a main pixel area (#W2) of a pixel unit (i.e., W1-W2) in the two pixel units (i.e., two pixel units of B1-B2 and W1-W2) is larger than a size of a main pixel area (#B2) of another pixel unit (i.e., B1-B2) in the two pixel units (i.e., two pixel units of B1-B2 and W1-W2), and a size of a sub-pixel area (#W1) of the pixel unit (i.e., W1-W2) is less than a size of a sub-pixel area (#B1) of 1-B2), wherein the another pixel unit (i.e., B1-B2) is closer to the pixel driver (#400) than the pixel unit (i.e., W1-W2; [0053]; [0225]-[0227]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sized the main and sub-pixel area of Lee according to Kim so that the sizes of the main and sub-pixel area are increased or decreased according to different distances from the pixel driver.
As per claims 2 and 13, Lee in view of Kim discloses the display module according to claim 1 (claim 12), wherein the pixel driver is a source driver (Lee: #400; [0046]), a first side (Lee: i.e., top side) and a second side (Lee: i.e., bottom side) are disposed opposite to each other, and the source driver (Lee: #400) is disposed in an installation area (Lee: i.e., installation area comprising data driver 400) of the first side (Lee: i.e., top side);
(Lee: Fig. 2 discloses) from the first side (Lee: i.e., top side) to the second side (Lee: i.e., bottom side) of the display area (Lee: i.e., display area comprising pixel groups PG), as the distances of the plurality of pixel units (Lee: #PG) from the pixel driver increase, the sizes of the main pixel area (Lee: i.e., main pixel area comprising pixel PX3) of the plurality of pixel units (Lee: #PG) increases and the sizes of the sub-pixel area (Lee: i.e., sub-pixel area comprising pixel PX1) decrease.
As per claims 3 and 14, Lee discloses in view of Kim the display module according to claim 1 (claim 12), wherein the pixel driver is a gate driver (Lee: #300; [0045]), the display area (Lee: i.e., display area comprising pixel groups PG) has a first side (Lee: i.e., left side) and a second side (Lee: i.e., right side) disposed opposite to each other, and the gate driver (Lee: #300) is disposed in an installation area (Lee: i.e., 
wherein (Lee: Fig. 2 discloses) from the first side (Lee: i.e., left side) to the second side (Lee: i.e., right side) of the display area (Lee: i.e., display area comprising pixel groups PG), as the distances of the plurality of pixel units (Lee: #PG) from the pixel driver increase, the sizes of the main pixel area (Lee: i.e., main pixel area comprising pixel PX3) of the plurality of pixel units (Lee: #PG) increases and the sizes of the sub-pixel area (Lee: i.e., sub-pixel area comprising pixel PX1) decrease.
As per claims 6 and 17, Lee in view of Kim discloses the display module according to claim 1 (claim 12), wherein, (Lee: Figs. 1 and 2 discloses) in the display panel (Lee: #100), from a top to a bottom of the display panel (Lee: #100) and/or from a left to a right of the display panel (Lee: #100), sizes of the main pixel area (Lee: i.e., main pixel area comprising pixel PX3) gradually increase and sizes of the sub-pixel area (Lee: i.e., sub-pixel area comprising pixel PX1) gradually decrease, with a sum of the main pixel area (Lee: i.e., main pixel area comprising pixel PX3) and the sub-pixel area (Lee: i.e., sub-pixel area comprising pixel PX1) of the plurality of pixel units (Lee: #PG) remaining unchanged.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim in view of Choi (US 20100277406).
As per claims 4 and 15, Lee in view of Kim discloses the display module according to claim 1 (claim 12).
However, the prior art of Lee and Kim do not teach the pixel driver is a gate driver, the gate driver comprises a first gate driver and a second gate driver;

the first gate driver and the second gate driver are respectively arranged in the installation area of the first side and the installation area of the second side of the display area, wherein in a direction away from both the first gate driver and the second gate driver, as the distances of the plurality of pixel units from the first gate driver and the second gate driver increase, the sizes of the main pixel area of the plurality of pixel units increases and the sizes of the sub-pixel area decrease.
Choi teaches the pixel driver (Fig. 2, #130) is a gate driver ([0048]), the gate driver comprises a first gate driver (#131a) and a second gate driver (#131a);
wherein a number of the installation area (i.e., installation area comprising gate driving circuit 131a) is two, and wherein two installation areas (i.e., two installation areas comprising gate driving circuit 131a) are arranged opposite to each other on a first side (i.e., top right side) and a second side (i.e., lower right side) of the display area (i.e., display area comprising pixels P; [0040]); 
the first gate driver (#131a) and the second gate driver (#131a) are respectively arranged in the installation area (i.e., installation area comprising gate driving circuit 131a) of the first side (i.e., top right side) and the installation area (i.e., installation area comprising gate driving circuit 131a) of the second side (i.e., lower right side) of the display area (#100), wherein (Figs. 2 and 6 discloses) in a direction away from both the first gate driver (#131a) and the second gate driver (#131a), as the distances of the plurality of pixel units (#P) from the first gate driver (#131a) and the second gate driver 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display module of Lee in view of Kim configured with the pixel driver disclosed by Choi so as to provide multiple gate drivers including multiple installation areas. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim in view of Choi (US 20040075801).
As per claim 7, Lee in view of Kim discloses the display module according to claim 1.
However, the prior art of Lee and Kim do not teach the display panel comprises a frame glue disposed within a non-display region arranged between an array substrate and a color film substrate, the frame glue surrounds a liquid crystal layer.
Choi teaches the display panel comprises a frame glue (Fig. 2, #40) disposed within a non-display region (#NA1) arranged between an array substrate (#10) and a color film substrate (#20), the frame glue (#40) surrounds a liquid crystal layer (#30; [0009]; [0011]-[0012]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display module of Lee in view of Kim formed according to Choi so that a seal pattern serves to maintain a uniform cell gap, prevents the injected liquid crystal material from leaking out of the device, and prevents moisture and air from penetrating into a liquid crystal cell of the device (Choi: [0011]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim in view of Wang (US 20160049131).  
As per claims 10 and 20, Lee in view of Kim discloses that (the) display module of claim 1 (claim 12), wherein, in the plurality of pixel units (Lee: Fig. 6, #PX1), a scanning line (Lee: #GL1) connected to the main pixel area (Lee: #PX1_2) and a scanning line (Lee: #GL1) connected to the sub-pixel area (Lee: #PX1_1) are identical, and a data line (Lee: #DL1) connected to the main pixel area (Lee: #PX1_2) and a data line (Lee: #DL1) connected to the sub-pixel area (Lee: #PX1_1) are identical (Lee: [0093]-[0096]).
However, the prior art of Lee and Kim do not teach the display panel comprises:
an array substrate;
a plurality of scanning lines arranged on the array substrate;
a plurality of data lines arranged on the array substrate;
a plurality of first and second switching elements; wherein each of the data lines is simultaneously connected with one of the first switching elements and one of the second switching elements, and each of the scanning lines is simultaneously connected with one of the first switching elements and one of the second switching elements.
Wang teaches the display panel (Abstract; [0002]) comprises:
an array substrate (Fig. 1; [0028]);
a plurality of scanning lines (#101) arranged on the array substrate ([0028]);
a plurality of data lines (#102) arranged on the array substrate ([0028]);
a plurality of first (Fig. 2, #201) and second switching elements (#202; [0031]); wherein each of the data lines (#210) is simultaneously connected with one of the first 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel of Lee in view of Kim formed according to Wang so as to provide an liquid crystal device that includes an array substrate (Wang: [0015]).
Allowable Subject Matter
Claims 5, 8-9, 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display module comprising a display panel, wherein as distances of the plurality of pixel units from the pixel driver increase, sizes of the main pixel area of the plurality of pixel units increase and sizes of the sub-pixel area of the plurality of pixel units decrease does not teach or fairly suggest a weight occupying the main pixel area of the plurality of pixel units is a, and a weight occupying the sub-pixel area of the plurality of pixel units is b, wherein a value range of the weight a is 0<a<1, and wherein a value range of the weight b=1-a.
Claim 11 would be allowable if rewritten or amended to overcome the objections as set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art of a display module comprising a display panel, wherein as distances of the plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622